MEMORANDUM **
Kenneth Wayne1 appeals pro se the district court’s judgment dismissing without prejudice his action alleging various constitutional violations arising from one or more traffic stops and Wayne’s subsequent criminal conviction for driving an unlicensed vehicle. We have jurisdiction under 28 U.S.C. § 1291. After de novo review, Steckman v. Hart Brewing, Inc., 143 F.3d 1293, 1295 (9th Cir.1998), we affirm.
The district court properly concluded that Wayne lacked third-party standing to assert CDTS’s alleged constitutional claims. See Voigt v. Saveli, 70 F.3d 1552, 1564 (9th Cir.1995).
The district court also properly dismissed Wayne’s 42 U.S.C. § 1983 claim challenging the validity of his criminal conviction because Wayne may not bring such an action unless and until his conviction is reversed through a direct appeal or writ of habeas corpus. See Heck v. Humphrey, 512 U.S. 477, 486-87, 114 S.Ct. 2364, 129 L.Ed.2d 383 (1994).
Appellant’s remaining contentions lack merit.
AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3.


. Consular & Diplomatic Transport Services (''CDTS”) is not a proper party to this appeal. See Licht v. Am. W. Airlines (In re Am. W. Airlines), 40 F.3d 1058, 1059 (9th Cir.1994) (per curiam).